        3:20-cv-00882-MGL             Date Filed 03/24/20    Entry Number 18      Page 1 of 5




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                    COLUMBIA DIVISION

UNITED STATES SECURITIES AND          )
EXCHANGE COMMISSION,                  )
                                      )
                       Plaintiff,     )
                                      )
                 v.                   )                        Civ. Action No. 3:20-cv-882-MGL
                                      )
SCANA CORPORATION, DOMINION ENERGY )                         NOTICE OF MOTION AND CONSENT
SOUTH CAROLINA, INC. (f/k/a SOUTH     )                      MOTION FOR EXTENSION OF TIME
CAROLINA ELECTRIC & GAS COMPANY),     )
KEVIN B. MARSH; and STEPHEN A. BYRNE, )
                                      )
                       Defendants.    )
                                      )

         Pursuant to Rule 6(b)(1)(A) of the Federal Rules of Civil Procedure and Rule 6.01 of the

  Local Civil Rules for the U.S. District Court for the District of South Carolina (“Local Civil

  Rules”), Defendants SCANA Corporation, Dominion Energy South Carolina, Inc., Kevin B.

  Marsh, and Stephen A. Byrne, with the consent of counsel for Plaintiff United States Securities

  and Exchange Commission, hereby move the Court for an order extending the time within which

  Defendants must respond to Plaintiff’s Complaint (ECF No. 1), and, in support thereof,

  respectfully state the following:

     1. Defendants’ current deadlines to respond to the Complaint are May 1, 2020 for

         Defendants SCANA Corporation, Dominion Energy South Carolina, Inc., and Mr. Byrne,

         and May 5, 2020 for Mr. Marsh. These deadlines have not been extended previously at

         the request of the parties.

     2. On March 16, 2020, in response to the COVID-19 pandemic, Chief U.S. District Judge R.

         Bryan Harwell issued a Standing Order in Misc. No. 3:20-mc-105 (the “Standing

         Order”), extending deadlines in all civil cases by 21 days.

                                               Page 1 of 5
      3:20-cv-00882-MGL         Date Filed 03/24/20       Entry Number 18         Page 2 of 5




   3. Defendants respectfully request the Court issue an order further extending Defendants’

       deadline to respond to the Complaint to July 1, 2020.

   4. This extension is being sought in good faith for a proper purpose and is not intended to

       unduly or unnecessarily delay these proceedings. Specifically, this extension is necessary

       and appropriate given the complexity of the allegations and issues presented by Plaintiffs’

       lengthy Complaint and the limitations on Defendants and their counsel as a result of the

       COVID-19 pandemic.

   5. In accordance with Local Civil Rule 7.04, a full explanation of the motion is contained

       within this motion and a memorandum will serve no useful purpose. This extension

       would not affect other deadlines.

   6. In accordance with Local Civil Rule 7.02, Defendants have conferred with counsel for

       Plaintiff prior to the filing of this Motion and Plaintiff consents to this extension.

   WHEREFORE, Defendants move that this Court grant this Consent Motion and enter an

Order providing that the time for Defendants to respond to the Complaint is extended through

and including July 1, 2020.



                                              Respectfully submitted,



We So Move:

s/ James M. Griffin
James M. Griffin, Fed ID 1053
Margaret N. Fox, Fed ID 10576
GRIFFIN DAVIS LAW
4408 Forest Drive, Suite 300 (29206)
PO Box 999
Columbia, SC 29202
Tel: (803) 744-0800

                                            Page 2 of 5
     3:20-cv-00882-MGL         Date Filed 03/24/20       Entry Number 18   Page 3 of 5




jgriffin@griffindavislaw.com
mfox@griffindavislaw.com

Matthew T. Martens (pro hac vice forthcoming)
WILMER CUTLER PICKERING
HALE AND DORR LLP
1875 Pennsylvania Ave., NW
Washington, DC 20006
Tel: 202-663-6000
matthew.martens@wilmerhale.com

Timothy J. Perla (pro hac vice forthcoming)
WILMER CUTLER PICKERING
HALE AND DORR LLP
60 State Street
Boston, MA 02109
Tel: 617-526-6000
timothy.perla@wilmerhale.com

Attorneys for Defendant Stephen A. Byrne


s/ Mark C. Moore
Mark C. Moore
William W. Wilkins
Sara S. Svedberg
Konstantine P. Diamaduros
NEXSEN PRUET, LLC
1230 Main Street, Suite 700 (29201)
Post Office Drawer 2426
Columbia, SC 29202
Tel: 803.540.2146
Fax: 803.727.1458
mmoore@nexsenpruet.com
bwilkins@nexsenpruet.com
ssvedberg@nexsenpruet.com
kdiamaduros@nexsenpruet.com

Brian E, Pumphrey (pro hac vice forthcoming)
Brian Schmalzbach (pro hac vice forthcoming)
Benjamin L. Hatch (pro hac vice forthcoming)
Louis D. Greenstein (pro hac vice forthcoming)
Gateway Plaza
800 East Canal Street
Richmond, VA 23219-3916
Tel: 804.775.7745

                                           Page 3 of 5
     3:20-cv-00882-MGL       Date Filed 03/24/20       Entry Number 18   Page 4 of 5




Fax: 804.698.2018
bpumphrey@mcguirewoods.com
bschmalzbach@mcguirewoods.com
bhatch@mcguirewoods.com
lgreenstein@mcguirewoods.com

Attorneys for Defendants SCANA Corporation
and Dominion Energy South Carolina, Inc.


s/ Derk Van Raalte
Derk Van Raalte
Brady Hair
2500 City Hall Lane
P.O. Box 61896
North Charleston, SC 29419
Tel: 843-572-8700
Fax: 843-745-1082
brady@bradyhair.com
derk@bradyhair.com

Anne M. Tompkins (pro hac vice forthcoming)
Jonathan M. Watkins (pro hac vice forthcoming)
Aaron C. Lang (pro hac vice forthcoming)
CADWALADER WICKERSHAM
& TAFT LLP
227 West Trade St.
Charlotte, NC 28202
Tel.: 704-348-5100
Fax: 704-348-5200
anne.tompkins@cwt.com
jonathan.watkins@cwt.com
aaron.lang@cwt.com

Kyle M. DeYoung (pro hac vice forthcoming)
CADWALADER WICKERSHAM
& TAFT LLP
700 6th Street
Washington, DC 20001
Tel.: 202-862-2200
Fax: 202-862-2400
kyle.deyoung@cwt.com

Attorneys for Defendant Kevin B. Marsh




                                         Page 4 of 5
      3:20-cv-00882-MGL       Date Filed 03/24/20        Entry Number 18   Page 5 of 5




We So Consent:

s/ Beth C. Warren
James Leventis (#9406)
Beth C. Warren (#11360)
Assistant United States Attorneys
1441 Main Street, Suite 500
Columbia, South Carolina 29201
Telephone (803) 929-3037
E-mail: beth.c.warren@usdoj.gov

M. Graham Loomis
Harry B. Roback
John O’Halloran
U.S. Securities and Exchange Commission
950 East Paces Ferry Road, NE, Suite 900
Atlanta, GA 30326
(404) 942-0690 (Roback)
robackh@sec.gov


Attorneys for Plaintiff


March 24, 2020
Columbia, SC




                                           Page 5 of 5
